Concurring Opinion by
Mr. Justice Kephart:
My view of the question raised in this appeal is adverted to in the dissenting opinion in McCoach v. City of Philadelphia, and concerns the right of an employee discharged or removed to some sort of a hearing under the civil service section of the Charter Act. Section 18 of article XIX has been quoted at length in the opinion of the court, and, as stated in the McCoach case, the head of a department cannot summarily discharge a city employee without an investigation instituted by the proper authorities, to determine its fairness.
Section 18, standing alone, does not deprive a city employee of the right to a trial before dismissal, — if Judge Mestrezat’s opinion in Truitt v. City of Phila., 221 Pa. 331, means anything. That civil service act was much weaker than the present one, even if it was characterized (page 339) as “an emphatic declaration by the legislature prohibiting the removal of any employee except as authorized by its provisions.” We further held that, “before the removing officer exercises his authority to dismiss the employee, the former must give to the latter a written statement of the reasons for his intended action.” He “must state specifically in writing the cause or causes of the unfitness or incompetency of the employee......This is a condition precedent, imposed by the statute, before the removing officer can dismiss the employee from the service. It is mandatory, and the failure of the officer to observe this provision of the act will render the employee’s removal as abortive as if no cause had been assigned. The purpose......in requiring a written statement......is that he may have an opportunity to meet and refute the allegations of incompetency, unfitness or unfaithfulness
*340That jurist further commented on the language of the earlier statute, and, in this particular, it is substantially the same as in the City Charter Act. But our enactment goes much further in authorizing the Civil Service Commission to adopt rules wherein the “just cause” assigned for the dismissal of an employee may not only be investigated, but required to conform to the definition given by former Judge Sulzberger in Owen v. Porter, 22 Pa. Dist. R. 707, 709, et seq.; and Judge Frazer in Thomas v. Connell, 264 Pa. 242, 246, but, under these rules and regulations that have the force and effect of a statute, supplementing the first paragraph of section 18, appellee has an opportunity to have his case fairly determined by some tribunal.
My concurrence in the judgment is based upon the assumption that the employee, instead of submitting his case to the court by way of mandamus, should have appealed to the Civil Service Commission under the civil service rules; a procedure is there provided under which his complaint could have been heard; then, if the head of the department removed the officer in defiance of what this court said in Truitt v. City of Phila., the Civil Service Commission could redress the wrong. This is his only remedy under that paragraph. He did not follow such course, but went directly to the court by way of mandamus, — on a matter involving the exercise of a sound discretion, based upon relevant substantial facts, and where, as we have said, the legislature pointed out another way to cure any evil through the chief disciplinary authority over the employees of the City of Philadelphia, the Civil Service Commission.